DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 22, 23, 24, and 25 have been renumbered claims 23, 24, 25, and 26, respectively.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Sassenberg (4944458). Sassenberg fails to teach or suggest a plurality of cleaning members arranged along at least a portion of the internal circumference and the vertical height of the internal surface area, where the plurality of cleaning members are configured to interact with one or more nozzles of a canister for cleaning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754